Title: To Thomas Jefferson from Susannah Febvrier, 16 April 1806
From: Febvrier, Susannah
To: Jefferson, Thomas


                        
                            Sir
                            
                            April 16th 1806
                        
                        
                              Please to excuse me for troubling you but the reason of my taken this liberty is to beg you
                            to be so kind as to lend me ten dollars untill the first of July I Shall receive Some money from Balimore about that time
                            and I will faithfully return you your money again I live near your house in a house of mr. doines and I am owing him ten
                            dollars for rent which I have not at this time and if I Cant Git ten dollars he will distress me I am an unfortunate
                            widow woman I  have two Children to Suppourt and rent to pay but if you will be so kind as to lend me ten dollars for
                            this present time I shall do better hereafter and will find my Self able to pay you your money which if you will lend me
                            Some you will very much oblige your obedient Servent
                        
                            
                                  Susannah Febvrier
                            
                        
                    